THEATTORNEY              GENERAL
                    OF-TEXAS




Mr. D. C. Greer
State Highway Engineer
Texas Hlghway Department
Austin, Texas                    Opinion No. C-320
                                 Rest Whether a county may pro-
                                      vide funds to participate
                                      with the State Highway
                                      Department in an overall
                                      survey of the county*s
                                      traffic needs so that both
                                      the State Highway Depart-
                                      ment and the County Commis-
                                      sioners Court can make
                                      future plans concerning
                                      the road systems for which
Dear Mr. Greer:                       each are responsible.
       You have requested an opinion from this office concerning
whether a county may:
            1,
             . . . provide funds to participate with the
       State Highway Department in an overall survey of
       the county's traffic needs so that both the State
       Highway Department and the County Commissioners
       Court can make future plans concerning the road
       systems for which each are responsible?"
       In connection wd.ththe foregoing question, the provisions
of Article 667J-b1,Verno,n'sCivil Statutes, provide that:
           "Any Count or political sub-division of
      any County in t is state, acting through its
      governing ag~ency, may make, and the State High-
      way Commisslon, in Its discretion, ma
      voluntary contributions of availableS&m
      such county or political subdivision, for ex-
      penditure by the State Highway Commission in
      the development of the public roads of such
              or political subdivision." (Emphasis



                            -1530-
Mr. D. C. Greer, page 2   (C-320   )


       The foregoing statutory provision has been construed
as authorizing a county, acting through Its Commissioners Court,
to make voluntary contributions of available county funds to the
State Highway Commission to be used by the State Highway Commis-
sion In the development of public roads within the count
system. See Attorney General's Opinion No. v-1514 (1952y.road
       As to the type of "development" contemplated by the
provisions of Article 6674c-1,  the provisions of'Article 6674a,
Vernon's Civil Statutes, which defines certain terms that are
used throughout Articles 6674a-6674n,  Vernon's Civil Statutes,
provide that:
            11
             . . . The term 'improvement' shall include
       construction, reconstructlon or maintenance, or
       partial construction, reconstruction or maintenance
       and the making of all necessary plans and surveys
       preliminary thereto. . . ." (Emphasis added)
The term "development", as used In Article 6674c-1, and the term
'improvement", as used and defined in Article 6674a, being for
all practical pu3;posessynonymous, we are of the opinion that
the 'development of public roads within the county road system
contemplated In Article 6674c-1, for which the county Is auth-
orized to make voluntary contributions of available county funds
to the State Highway Commission to be used by the State Highway
Cormniss~ion,
            would include overall studies, surveys and plans
concerning the,county road system.
       Such being the case, a county would be authorized to
make voluntary contributions of available county funds to the
State Highway Commission to be used by the State Highway Commis-
sion for overall studies, surveys and plans concerning the county
road system. This, however, does not in any way alter or change
the holding in Attorney General's Opinion No. C-302 (1964), which
held that a county was not authorized to expend county funds in
connection with federal, state and city governments to carry on a
transportation plan or survey in connection with public roads
within the Federal and State Highway Systems.
       We are of the further opinion thatthere would be no
objection to the State Highway Commission making this overall
study, survey and plans for a county, concerning the county's
road system, in conjunction with studies, surveys or plans al-
ready being made or contemplated by the State Highway Commission
in connection with publbc roadswJXhiti'.theState Highway'system
within the county.




                            -1531-
or. D. C. Greer, page 3   (C-320    )


                           SUMMARY

            A county is authorized to make voluntary con-
       tributions of available county funds to the State
       Highway Commission to be used by the State Highway
       Commission for overall studies, surveys and plans
       concerning the county road system.
                              Very truly yours,
                              WAGGONER CARR


                                  a..JL
                              Attorney General



                              By:    Pat   Bailey
                                     Assistant
PB:mkh:zt



APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
J. C. Davis
Joe Long
Howard Fender
Wayne Rodgers
Hawthorne Phillips
APPROVED FOR THE ATTORNEY GENERAL
BY: Roger Tyler




                            -1532-